Citation Nr: 0806454	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  94-27 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for lumbosacral strain.

2.  Entitlement to a disability rating in excess of 10 
percent for dermatophytosis of the hands and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The veteran served on active duty from March 1963 to December 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
from the Atlanta, Georgia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in part, denied 
entitlement to a disability rating in excess of 10 percent 
for service-connected dermatophytosis in a rating decision of 
April 1993.  The veteran appeared and presented testimony 
regarding this matter at a hearing before a Member of the 
Board in August 1996.  This case also comes before the Board 
from a November 1996 rating decision which evaluated the 
veteran's lumbosacral strain as 40 percent disabling.  In 
October 1998, the veteran presented testimony before the 
undersigned Veterans Law Judge regarding both issues. 

In April 1999 the Board remanded this matter for further 
development.  The case has been returned to the Board for 
further appellate consideration.  The Board obtained a 
Veterans Health Administration (VHA) opinion in October 2007 
to further address questions regarding a disability rating in 
excess of 40 percent for lumbosacral strain.


FINDINGS OF FACT

1.  The evidence reflects that veteran's lumbar spine 
disorder is shown to be a severe lumbosacral strain, but 
without evidence of an associated intervertebral disc 
syndrome, nor is there evidence of ankylosis or fracture.  

2.  Competent medical evidence shows the veteran's 
dermatophytosis of the hands and feet is manifested by 
itching and no more than mild to moderately disfiguring 
lesions and superficial scarring, more than likely about 1 
percent of the exposed and unexposed areas, which appeared to 
have periods of flare-ups and remissions and with no clear 
evidence of a need for corticosteroids for 6 weeks or more 
per 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent 
disabling for lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5295 
(2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2007).  

2.  The criteria for an evaluation in excess of 10 percent 
disabling for service-connected dermatophytosis of the hands 
and feet has not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.118, Diagnostic Codes 7800-
7806 (2001); 7800-7806 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the veteran's claims on appeal were 
received in September 1992 for the skin disorder and in June 
1996 for the lumbar spine disorder.  The RO adjudicated these 
claims in April 1993 and November 1996 respectively.  In this 
case, the VA's duty to notify was satisfied subsequent to the 
initial AOJ decisions by way of a letter(s) sent to the 
appellant on May 2003.  An additional letter was sent in July 
2003.  This letter provided initial notice of the provisions 
of the duty to assist as pertaining to entitlement to an 
increased rating, which included notice of the requirements 
to prevail on these types of claims, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  The duty to assist 
letter notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant so that VA 
could help by getting that evidence.  Although the notice 
letters were not sent before the initial AOJ decision in this 
matter, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of a supplemental 
statement of the case issued on March 2007 after the notice 
was provided.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.   In this case 
the May 2003 letter specifically advised the veteran as to 
the requirements he would need to warrant an increased rating 
for his lumbar spine by discussing the criteria that would 
need to be met in detail as well as the evidence needed to 
meet such criteria.  Regarding the skin disorder the May 2003 
letter also provided notice to the veteran that he needed to 
present evidence showing his skin disease worsened.  It was 
further pointed out that an examination would be necessary 
based on changes in the regulations.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private records were 
obtained and associated with the claims folder.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes VA examinations including the most recent ones from 
June 2004 and July 2004 as well as the most recent VHA letter 
of October 2007 which included review of the claims file.     

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  
There is no predjudice to the veteran in this instance where 
the claims are being denied.  

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2007) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2007) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995)  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2007).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (2007).  It is the intention of the VA 
Schedule for Rating Disabilities (Rating Schedule) to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59 
(2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision 
of the Court has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

A.  Spine Disorder Factual Background and Analysis

The veteran filed his claim on appeal in June 1996.  Among 
the pertinent evidence submitted in conjunction with his 
claim were records from the mid-1990's showing continued back 
complaints.  In January 1995 he had low back pain and was 
tender to palpation.  X-rays showed degenerative spondylosis 
and small spurs visible on L4-5.  In February 1995, he 
complained that his legs were not working right, although 
neurological examination did not reveal any significant 
findings with deep tendon reflexes 2+, normal Babinski's, 
negative straight leg raise and no clonus.  The only 
significant finding was tight hamstrings.  The diagnosis was 
degenerative joint disease (DJD) lumbar spine and lumbar 
muscle strain.  In August 1995 he was noted to have not 
attended physical therapy for back pain, and now complained 
of numbness in his legs, as well as the legs giving way.  
Plans were for him to undergo a magnetic resonance imaging 
(MRI) and electromyleogram (EMG).  In September 1995 the MRI 
report was negative for the lumbar spine.  On follow-up in 
October 1995 the MRI report was negative, EMG was not yet 
available.  

Complaints of back pain continued through 1996 with records 
from January and February 1996 noting chronic back pain 
although MRI reports were normal.  There was a question of 
possible peripheral neuropathy raised.  A May 1996 follow-up 
for complaints of back pain revealed his neurological testing 
including sensory was intact with motor strength normal.  He 
was assessed with chronic low back pain, not relieved with 
Tylenol and normal MRI.  Also in May 1996 he fell and injured 
his right hip.  X-rays from the same month confirmed 
degenerative changes of the both hips.  

A neurological report from May 1996 noted the veteran to have 
thoracic spondylolithesis, normal MRI, ambiguous EMG and 
chronic low back pain and leg pain.  An undated record noted 
findings of peripheral neuropathy and noted that his pain 
seemed out of proportion to organicity and that somatization 
may be involved although he may have a mild peripheral 
neuropathy.  In July 1996 he reported pain in his back and 
now in both legs, with a negative MRI but with EMG showing S1 
radiculopathy.  In September 1996 he was noted to still be 
walking with crutches although his gait was steady.  He used 
the crutches due to weakness.  He gave a history of falling 
and complained of constant pain in his back for one week.  
Pain radiated down the left leg with numbness in both legs.  
Other records from  September 1996 addressed low back pain 
with pain in the mid thoracic region and spasm of the 
paravertebral muscles.  X-rays from September 1996 gave an 
impression of minimal degenerative disease of the lumbar 
spine without evidence for spondylolithesis.

In February 1997 the veteran was still walking with crutches 
but now his arms were getting too weak to use them.  He 
complained of pain radiating down his right side and numbness 
in the arms plus loss of strength in both hands.  A March 
1997 MRI showed mild L3-4 disc desiccation, otherwise normal 
study.

The report of a May 1997 VA examination noted the history of 
the veteran injuring his back in the service falling down 
stairs.  He indicated that since his last examination he had 
increased symptoms in the lower back with radicular symptoms 
down both legs.  He reported having previously been able to 
walk with a cane which he used for 10-15 year but because of 
progression of dysfunction, he reported bilateral leg 
numbness and weakness with an inability to walk.  He reported 
being in a wheelchair for the past 6 months and described 
needing help to attend all of his physical needs.  He took a 
pain pill for his back described as a narcotic every 4 to 6 
hours which helped.  He described having to quit working due 
to back and leg pain and progression of radicular symptoms to 
the point of continued numbness in his lower extremities and 
an inability to walk at this point.  Physical examination 
revealed that he appeared to be in distress with any movement 
and was in a wheelchair.  He could not bear weight when 
standing and was helped by family members to the exam table.  

On physical examination he was unable to flex his back 
forward due to pain and had pain to percussion of his lumbar 
spine and paraspinal tenderness but without fasciculation's 
or spasm.  He could not laterally bend, extend forward or 
flex at his hip.  He had positive straight leg both sitting 
and lying, and was unable to elevate the legs more than 5 
degrees.  He had full range of motion of his shoulders 
however the right arm caused mid thoracic spinal tenderness 
on movement.  Reflexes were 2+ in all areas including 
patellar except for the absent Achilles reflex.  He denied 
sensation to his lower extremities to vibration.  He was also 
unable to determine position sense at the ankle or toes and 
denied soft touch or pinprick.  However on one occasion he 
winced with pinprick over the right calf but did not seem to 
feel it on the left.  There was no atrophy or fasciculation's 
over the quadriceps or gastroc muscles.  Vascular examination 
was unremarkable. 

Recent MRI of the lumbosacral spine done in March 1997 showed 
normal height and signal intensity of the vertebral bodies.  
Conus was at the normal T-12-L1.  There was evidence of mild 
signal loss at L3-4 intervertabral disc space but no evidence 
of disc herniation, protrusion or bulging.  The MRI's 
impression was noted to be mild L3-4 disc desiccation 
otherwise normal study.  The impression from the VA 
examination was lumbosacral strain.  The examiner commented 
that the veteran's current inability to walk and weakness of 
his lower extremities on examination could not be explained 
by his lumbar disc disease without any nerve damage noted on 
MRI of March 1997.  His significant complaints of numbness 
and weakness did not appear to be from lumbar compression, 
however it could be due to a peripheral neuropathy or 
myopathy and it was recommended he undergo nerve conduction 
studies (NCS) to evaluate peripheral nerve disease.  

A June 1997 EMG/NCS study done in June 1997 gave an 
impression of bilateral S1 radiculopathies.  These findings 
did not explain his symptoms and signs.  In November 1997 he 
complained of spinal pain which radiated to his head, with 
back pain having progressed in 30 years from intermittent 
pain, to requiring a cane to prevent falls, to requiring 
crutches and now requiring a wheelchair.  Physical 
examination however showed normal muscle tone and bulk and 
reflexes did not appear consistent with his reports of being 
totally bed bound and unable to move his arms and legs.  In 
January 1998 he was seen for back pain and claimed he could 
hardly stand.  The impression was DJD in the spine.  X-rays 
from January 1998 revealed degenerative changes of the 
cervical spine.  

The report of a March 1998 VA examination of the veteran's 
spinal complaints again revealed him to be essentially 
wheelchair bound over the past year and needed to use 
crutches to transfer.  He was currently being cared for by 
family members.  He gave a history of a back injury in a fall 
during service and subsequently strained his back 2 or 3 
times after this injury.  He currently described pain in his 
low back and involved both sides.  He also endorsed 
circumferential numbness in both legs that started just above 
the knee and extended distally.  

Physical examination revealed him to appear to be globally 
weak in all extremities.  He was unable to stand to transfer 
to the examining table without much help.  He had essentially 
no active range of motion of the back and was unable to flex 
forward, extend or rotate.  His reflexes were 2+ in his upper 
extremities, 1+ in the lower extremities with downward going 
Babinskis.  There was no evidence of clonus in either lower 
extremity.   His strength was 3/5 to 4/5 in both upper and 
lower extremities however it was difficult to tell how much 
effort was being exerted as he appeared to be generally weak 
globally.  His sensation was diminished on both sides 
beginning just above the knees in the areas in a 
circumferential distribution and extended distally.  This was 
for sharp and light touch and his hamstrings were very tight.  
He could not straight leg raise on either side.  There was no 
evidence of stretch signs on passive evaluation and dorsalis 
pedis pulses were easily palpable and symmetrical.  

Prior X-rays were reviewed and noted to show normal alignment 
with minimal spondyloarthritis down L5-S1.  Some spondylitic 
changes were also noted anteriorly from L3 to L5.  Lumbar 
spine MRI showing mild L3-4 disc desiccation however was 
otherwise normal.  Previous EMGs of June 1997 were noted to 
show bilateral S1 radiculopathies.  The examining physician 
on EMG felt this finding could not explain his current 
symptoms.  The impression was chronic back pain with previous 
lumbar strain.  His lumbar spine did not account for his 
global weakness that involved both his upper and lower 
extremities.  Similar to the examiner from May 1997 this 
examiner could not find any abnormalities of his lumbar spine 
to account for the circumferential loss of function.  His 
problems at this time were not related to his back strain 
while in the service.  The veteran was instructed to follow-
up with his regular physician and continue to evaluate for 
the cause of the global weakness.  

Records from September 1998 addressed complaints of 
incontinence, as well as his history of back injury in 1965 
and cervical stenosis with disc herniation of the cervical 
spine.  He was assessed with urinary incontinence, rule out 
neurogenic bladder.  No cause for the incontinence is given.  
He was also noted to have increased pain in the back and 
shoulders and claimed to be unable to stand in September 
1998.  

The veteran testified at an October 1998 Central Office 
hearing that he has pain in his back which goes down his 
legs, and that he also has numbness of his feet.  He 
described the pain as a 9/10 in intensity on a daily basis.  
He testified that he has associated neuropathy which extends 
down both legs and feet.  He indicated that he uses a 
wheelchair daily, and can only get up with assistance.  He 
also testified that he needs assistance in all his activities 
of daily living.  He indicated that his treatment consists of 
pain medication.

In January 1999 the veteran was followed up for continued 
back pain and was said to have never had a myelogram and had 
missed several appointments because of a trip to Washington.  

An April 1999 neurological consult to rule out myelopathy 
noted his long standing history of chronic back pain and 
chronic schizophrenia.  He claimed to be unable to walk due 
to muscle weakness.  He had his spine imaged and probably had 
cord compression in the cervical spine with canal stenosis.  
However on examination his toes were downgoing.  He had been 
seen by neurosurgery but missed his myelogram date and when 
he attempted to reschedule, they declined.  In May 1999 he 
complained of low back pain with increased pain radiating 
down both legs, with Salsalate not helping.  He also 
complained of hip pain but could transfer from the wheelchair 
to the examination table with assistance.  He was assessed 
with DDD of the hips and spine and questionable cervical 
spine compression.  

The report of an August 1999 QTC orthopedic evaluation noted 
the veteran to complain of back and leg pain and to sit in a 
wheelchair.  He refused to get up and stand saying he could 
not stand.  He said he could not walk or stand because of 
progressive pain of the back and legs.  He indicated that his 
back pain has been since his 1964 injury and now complained 
of radiation of pain and decreased sensation into both legs.  
He has been in a wheelchair since 1996.  He was noted to 
never had back surgery nor has it been recommended.  He was 
unable to follow instructions for filling out the pain 
drawing and indicated he had pain throughout his whole body.  
He was a very poor historian.  The examiner reviewed some 
records from 1996 to 1999 and noted that the supplied records 
included no reports from a neurologist or neurosurgeon.  X-
ray reports were gleaned from other records and there was no 
indication in the records of whether he had a neurogenic 
bladder.  There was some indication he had cervical disease 
which may be the cause of his weakness.  There was no 
indication from evaluation of his lumbar spine throughout the 
record to indicate progression of his service connected lower 
back problems.  

On physical examination he was in a wheelchair and needed 
assistance to get on the examination table.  He complained of 
pain on any movement.  There was no evidence of localized 
muscle spasm.  He could not elevate his legs in the seated 
position, however when the knees were placed in extension he 
could hold them well.  He moved both ankles and toes but had 
give way weakness on both.  There were complaints of 
tenderness to palpation in the midline of the lower back, mid 
back and cervical region.  He did not walk.  Ranges of motion 
could not be determined accurately because of the veteran's 
inability to cooperate for whatever reason.  Straight leg 
raise was 80 degrees bilaterally with back pain and sitting 
straight leg raise confirmed tightness of hamstrings with 
actual knee contractures bilaterally at 20 degrees due to 
being seated with the knees in chronically flexed positions.  
His reflexes were 2+ of both knees and absent in both ankles.  
Plantar reflexes were down.  On test of muscle strength there 
was no evidence of muscle atrophy.  Any attempt at strength 
testing was met with giveaway weakness and was thus 
unreliable.  He complained of diminished sensation in both 
lower extremities below his waist to pinprick and light 
touch.  The impression included degenerative arthritis of the 
spine, chronic lumbar strains, probable S1 atrophy with 
absent ankle reflexes and EMG with S1 changes as noted in the 
record, no evidence of root compression in the lumbar region 
on MRI.  Also diagnosed was cervical disc disease and 
stenosis from review of records not related to service 
connected injury and generalized arthralgia with clinical 
evidence of arthritis in the hands and knees.  Also diagnosed 
was schizophrenia, paranoid type.  

Regarding whether  there was functional loss due to pain from 
his service-connected spine disorder, the examiner opined 
that the losses the veteran has include an inability to walk 
with generalized weakness particularly in the lower 
extremities and total body pain.  It was the examiner's 
feeling that little if any of this was due to the original 
injury.  All studies indicated that there is no evidence of 
nerve root impingement or encroachment in the lower lumbar 
spine.  Only degenerative arthritis has been shown.  The 
neuropathy is not related to his spine injury.  As to whether 
the veteran suffers from pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy and other neurological findings referable to the 
diseased disc, the examiner said that no, there was no 
evidence to indicate that the neuropathy present is related 
to the lumbar disc disease.

Another August 1999 independent medical evaluation noted the 
veteran's long history of multiple physical complaints 
including back pain and pain in his lower extremities.  The 
history of his injury in a fall down stairs in service was 
noted with resulting lumbar strain.  Complaints were noted to 
include a history of cervical stenosis and central disc 
herinations in C3 through C5 with cord compression shown in a 
January 1998 record.  A lumbar MRI of March 1997 was noted to 
be unremarkable with no evidence of disc herniation.  His 
past medical history included schizophrenia.  

On physical examination his cranial nerves were intact and 
motor examination revealed decreased strength in upper 
extremities and increased tone in the upper and lower 
extremities.  Sensory examination revealed no discreet 
sensory deficits.  He was confined to a wheelchair and unable 
to walk.  The impression was that the veteran had chronic low 
back, neck and lower extremity pain and pain in the shoulder 
region along with chronic weakness of his lower extremities 
which has essentially confined him to a wheelchair.  He was 
unable to walk.  In reviewing the veteran's prior medical 
history the examiner noted that the veteran fell in the 
service where he apparently suffered a lumbar strain as well 
as a right leg fracture.  This would certainly not account 
for the totality of his symptoms and findings present on 
neurological examination today.  In reviewing his records the 
examiner noted that the veteran had a cervical disc disease 
with cervical herniations reportedly causing cord 
impingement.  Certainly significant cord impingement could 
contribute to a myelopathic picture and this could account 
for his lower extremity weakness and resulting gait 
disturbance.  The examiner opined that the veteran is totally 
disabled due to a combination of his inability to walk, 
chronic pain and history of schizophrenia.  

In May 2001 the veteran was said to be with chronic back pain 
and was noted to have multi-level cervical spine stenosis 
with MRI evidence of cord compression.  He missed a myelogram 
appointment, did not attempt to call, and neurosurgery 
declined to see him again.  Neurology felt that his complaint 
of weakness was out of proportion to the examination findings 
and they were skeptical of his rehabilitation potential.  His 
diagnoses included major depression with psychotic features 
and DJD.  These identical findings were reported again in 
October 2001, July 2002, and November 2002.  An October 2001 
pain screen revealed the veteran to report his pain as an 
8/10 in the back and legs and be constant.  

VA records from 2002 revealed continued complaints of back 
pain.  In July 2002 the pain was described as 6/10 and 
aching.  In November 2002 he described his pain as being at a 
level 9/10 but the pain included both shoulders and his right 
hip, down the leg to the ankle.  A December 2002 MRI of the 
cervical spine is noteworthy as it showed developmental canal 
stenosis further compromised by disc bulge/ osteophyte 
complexes from C3-4 down to C5-6 with 10 millimeter diameter 
of the spinal canal.  

The report of a June 2004 QTC examination for neurological 
complaints discussed the veteran's history of an injury to 
his back and breaking his left leg in a fall down some stairs 
in service.  He continued to have low back pain and was noted 
to have X-ray evidence of DDD in the L5 region.  The 
examination addressed his complaints of pain all the time 
mostly in the back as well as complaints of pain down both 
legs and numbness in his feet.  He denied any incontinence.  

Physical examination was generally physically normal and his 
neurological examination revealed normal higher cortical 
function and completely normal cranial nerve examination.  He 
was sitting in a wheelchair.  Upper extremities examination 
was completely normal.  Regarding the lower extremities, he 
was noted not use his legs at all and used a wheelchair 
although he had no fasciculation's, atrophy, loss or bulk or 
increased tones in his lower extremities.  There was no range 
of motion testing of the lower extremities as he could not or 
would not use his legs.  Lower extremity strength was very 
inconsistent and very frustrating to perform.  There was 
evidence of possible malingering noted.  

At best the examiner was able to ascertain that the veteran 
did have adequate strength in his lower extremities and 
reflexes were intact at the knees but absent in both ankles.  
His sensory was decreased to light touch and pinprick in his 
feet and calves but intact above the knees and medially 
throughout his legs.  His coordination was difficult to test 
in his lower extremities due to lack of movement.  EMG tests 
were performed and revealed findings suggestive of bilateral 
L5 radiculopathies.  The claims file was reviewed in detail 
and the examiner provided a detailed summary of the treatment 
for the veteran's back complaints dating back to the original 
injury in 1963.  

The examiner noted that X-ray findings from March 1973 and 
October 1977 revealed findings suggestive of degenerative 
disc disease (DDD).  Records from 1996 were noted to show 
ongoing complaints of back pain with evidence of right S1 
radiculopathy in March 1996 EMG and X-ray evidence of 
degeneration of L3 and L5 in September 1996.  A May 1997 
examination was noted to show pain on percussion of the 
thoracic and lumbar spine and paraspinal tenderness but no 
spasm or fasciculation's.  Also noted in May 1997 were 
positive straight leg raise and an inability to walk or flex 
at the hips, with X-rays showing spondylitic changes at T9-10 
but no osteophyte changes.  The doctor in May 1997 was noted 
to have diagnosed lumbosacral strain although the veteran's 
complaints of lower extremity weakness could not be justified 
based on previous studies and current examination.  A June 
1997 EMG/NCS was noted to indicate bilateral S1 
radiculopathy.  An August 1998 neurological independent 
medical expert (IME) report was noted to reveal overall 
inconsistent sensory examination and he was noted to be 
unable to walk.  The impression included chronic low back 
pain, neck pain and lower extremity pain with chronic 
weakness.  The examiner from August 1998 commented on the 
lumbar injury noting that the lumbar injury from service 
could not account for the veteran's total disability, nor his 
symptoms and findings present on the neurological 
examination.  A few days later, August 1998 neurological 
findings were also noted to show equivocal findings of 1/5 
muscle strength in both lower extremities but with negative 
Babinski and no absent reflexes.  An August 1999 examination 
which addressed complaints of painful motion and pain in all 
extremities with tenderness throughout the entire spine but 
without fasciculation's, diagnosed degenerative arthritis of 
the spine, possible S1 radiculopathy, schizophrenia, 
generalized arthralgia and possible cervical disc disease.  
The doctor in August 1999 concluded that the veteran's 
neuropathy was unrelated to his initial injury and that much 
of his disease may be psychiatric in nature. 

The diagnosis in the June 2004 QTC examination was that the 
veteran is suffering from chronic lumbar strain and pain with 
minimal DDD at L5-S1 as shown previously in the claims file 
per the summary.  This was supported by loss of ankle jerks 
and the findings on EMG/NCS.  However the veteran's symptoms 
of complete weakness in the lower extremities and severe pain 
are completely out of proportion to the amount of disease 
present.  It was a greater than 50/50 chance that the 
veteran's low back problems, lumbar DDD and low back pain are 
due to his service connected injury.  However the examiner 
believed that the degree of disability was nowhere near what 
the veteran alludes to.  He also had a very inconsistent 
examination and had more strength in his lower extremities 
than he admitted to or wanted the examiner to believe.  The 
examiner agreed with prior opinions of physicians who stated 
that there was a psychogenic component to the degree of his 
injury.

A July 2004 VA examination for low back pain and pain and 
numbness of the lower extremities and weakness was conducted.  
He discussed the history of being evaluated for his injury in 
1963 in the service.  He was said to have injured his back 
and broke his leg falling down some stairs.  According to the 
veteran he was wheelchair bound and bedridden.  He described 
continuous back pain and said he can't walk or stand.   He 
was noted to have had conservative treatment at the VA 
hospital.  A 1997 MRI was consistent with desiccated disc at 
L3-4 without any hernia.  There were no genitourinary 
complaints and no other associated musculoskeletal problems.  
His past medical history was significant for anxiety, 
depression and stomach ulcers.  

Physical examination revealed him to claim he was unable to 
get up, stand or walk.  Thus this examination was extremely 
limited.  Examination of the spine revealed generalized 
kyphotic deformity.  There was no spasm, but vague 
generalized tenderness.  As it was difficult to examine him, 
his range of motion was markedly limited.  Examination of the 
lower extremities revealed him to have made no attempt to 
move his legs, but his passive range of motion of the legs 
was normal and sensations were normal on pinprick, although 
he said he has lost touch sensation.  His distal pulses were 
well felt and gross motor function was intact although he was 
difficult to assess against resistance.  Straight leg raises 
were strongly positive bilaterally.  Deep tendon reflexes 
were 3+ on both ankles and knees.  X-ray of the lumbar spine 
was consistent with multilevel degenerative changes.  The 
impression was for VA established diagnosis of lumbar strain, 
the diagnosis was changed to lumbar spine degeneration with 
residual pain.  The examiner opined that the veteran's 
symptoms were obviously out of proportion.  There appeared to 
be a significant lack of effort and lack of cooperation.  To 
further clarify the above findings, the examiner reviewed a 
large number of medical records that were specifically 
listed.  Review of the records revealed normal motor function 
of the lower extremities and EMG testing was normal.  He had 
chronic mild bilateral L5 radiculopathy and MRI done in 1997 
was consistent with desiccated L3-4 without hernia or annular 
tear.  Further there was no compressive neuropathy produced 
by the disc in the MRI of 1997.  

The examiner gave an IMO and specific answers to questions.  
First the diagnosis was lumbosacral strain superimposed on 
lumbar disc degeneration, chronic.  The veteran claimed he 
was totally disabled and confined to a wheelchair and bed.  
However his symptoms were out of proportion to his problem.  
Further there was significant lack of effort towards the 
examination.  His pain was weak on moments with excess 
fatigability and coordination.  The veteran's symptoms with 
the present examination were extremely difficult to confirm.  
However he did not have any gross neurological deficit and no 
evidence of herniated disc to explain any comprehensive 
neurological effect.  There was a significant disparity 
between his symptoms and signs on the examination.  Further 
there was a complete lack of effort on his part for a 
thorough examination.  His back pain was a result of a 
service related injury.  Based on X-ray findings, clinical 
examination, MRI and neurological assessment and evaluation 
by physicians, it was extremely difficult to delineate any 
specific back pain except for lumbar disc degeneration.  
Chronic neurological changes in the lower extremities could 
not be explained by the examiner on the basis of desiccated 
disc at L3-4.  The veteran did have chronic bilateral L5 
radiculopathy, however the examiner did not have anything to 
correlate with this.  The diagnosis of degenerative disc was 
related to his service connected injury.

An April 2006 VA treatment note revealed the veteran was seen 
for complaints of DJD and back pain.  These conditions 
severely limited his function and his ability to obtain 
employment.  He has not been able to work over 30 years.   
His most recent MRI was done in October 2005 and he was 
diagnosed with age appropriate desiccation of the 
intervertebral discs at L2-3 and L3-4.  Bilateral disc 
protrusions of the right slightly greater than the left at 
these levels were also noted.  Slightly advanced when 
compared to the prior study.  He was said to have very little 
activity tolerance and his condition has shown no improvement 
over time.  He was not expected to have meaningful 
improvement.  He continued to worsen over time.

The report of an October 2007 VHA opinion generated by a team 
of 2 doctors discussed the likelihood of whether the 
veteran's DDD was caused by his service connected lumbosacral 
strain or whether it was due to advancing age.  The examiners 
considered it was highly likely that the veteran's DDD is due 
to advancement in age and highly unlikely that it was due to 
his service connected lumbosacral strain.   The examiners 
cited from medical literature in forming the following 
opinions and reporting statistics.  First they pointed out 
that lumbosacral strains are extremely common and account for 
approximately 70 percent of cases of low back pain in primary 
care.  Although recurrences are frequent most cases of 
lumbosacral strain resolve within 7 weeks and the condition 
is rarely permanently disabling except when it is associated 
with 1 or more comorbidities.  The veteran had at least 2 of 
the recognized risk factors for the development of disabling 
low back pain, psychological distress and disputed 
compensation issues.  DDD was also extremely common.  A study 
of 98 asymptomatic individuals with lumbar MRI examinations 
reported that only 38 percent had normal discs at all levels 
and the prevalence of disc bulges increased with age.  

The examiners next addressed the etiology of the veteran's 
chronic mild bilateral L5 radiculopathies and the likelihood 
that they may be due to lumbosacral strain.  The diagnosis of 
L5 radiculopathy is based on a correlation of radicular pain 
in the L5 dermatome distribution and weakness of muscles 
innervated by L5 nerve roots (hamstrings, foot and great toe 
dorsiflexors) with MRI demonstrating L5 root compression and 
EMG evidence of L5 root damage.  The veteran complained of 
diffuse pain and demonstrated weakness in both upper and 
lower extremities not specifically in the L5 innervated 
muscles.  In the examiners opinions this combination of 
findings did not substantiate the diagnosis of clinically 
significant radiculopathy and the veteran's mild 
radiculopathy by EMG criteria was highly likely due to DDD 
associated with advanced age.

During the pendency of this appeal, revisions were made to 
the Rating Schedule.  However, for the following reasons, the 
Board finds that the veteran is only service connected for 
lumbar strain.  The VHA letter from October 2007 has 
determined that the only service connected condition is 
lumbosacral strain, and this most recent evidence of record 
does not indicate that the veteran has a service-connected 
intervertebral disc syndrome.  This opinion was made 
following a review of all the evidence currently in the 
claims file, which includes the evidence suggesting the 
veteran has a service-connected intervertebral disc syndrome.  
The opinions from the VHA letter as well other evidence 
including the evidence that suggests that the veteran's 
radicular symptoms and weakness may be due to a nonservice-
connected cervical spine pathology, outweighs the favorable 
evidence suggesting associated intervertebral disc syndrome.  
Other less than favorable evidence suggested a psychiatric 
basis for the veteran's symptoms as well as raised the 
question of possible malingering.  The favorable evidence 
includes not only some of the above discussed VA treatment 
records suggesting the presence of possibly related 
intervertebral disc syndrome but also the opinion from the VA 
QTC examinations of June and July 2004 which opined that 
diagnosis of degenerative disc was related to his service 
connected injury, although his symptoms from it appeared 
exaggerated.  

The VHA opinion of October 2007 was drafted by a team of 2 
medical experts and included a review of all the available 
evidence including the June and July 2004 examinations, and 
the experts also cited medical literature to support their 
opinions.  Thus the opinion from October 2007 is based on 
review of more complete records by medical experts, than 
previous examination reports.  Thus, the Board finds that the 
preponderance of the evidence in this case shows that the 
veteran does not have an associated intervertebral disc 
syndrome and that his only service connected lumbar spine 
disorder is the lumbar strain.  Therefore the criteria for 
intervertebral disc disease in its various revised forms is 
not for application.  

On August 26, 2003, the rating criteria for all spinal 
disabilities, including those involving loss of motion and 
lumbosacral strain, were revised and published in the Federal 
Register.  See 66 Fed. Reg. 51454-51458 (Sep 26, 2003) (now 
codified as amended at 38 C.F.R. § 4.71(a), Diagnostic Codes 
5235 to 5243).  

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, lumbosacral strain 
should be evaluated either under the General Rating Formula 
for Diseases and Injuries of the Spine (General Rating 
Formula).  Under the General Rating Formula, forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
height warrants a 10 percent disability rating.  Forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2007)).

In VAOPGCPREC 7-2003, VA's General Counsel issued a holding 
that where the law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provides otherwise.  The Court has held that when the Board 
addresses in its decision a question that was not addressed 
by the RO, the Board must consider the question of adequate 
notice of the Board's action and an opportunity to submit 
additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby. 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre-
dates or post-dates a pertinent change to VA's Rating 
Schedule.

Under the old criteria, Diagnostic Code 5295 provides that a 
20 percent evaluation is warranted for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  A 40 
percent rating may be assigned when there is severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwait' s sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a,  
Diagnostic Code 5295 (2003) (effective prior to September 26, 
2003).

Diagnostic Code 5292 provides a 20 percent rating for a 
moderate lumbar spine limitation of motion.  A 40 percent 
rating may be assigned for a severe lumbar spine limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) 
(effective prior to September 26, 2003).

The Board notes that a 40 percent evaluation is warranted for 
favorable ankylosis and a 50 percent evaluation is warranted 
for unfavorable ankylosis of the lumbar spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003) 
(effective prior to September 26, 2003).  In addition, 60 and 
100 percent evaluations are warranted for residuals of a 
fractured vertebra with or without cord involvement. 38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2003) (effective prior 
to September 26, 2003).  More over, 60 and 100 percent 
evaluations are warranted for complete bony fixation of the 
spine in a favorable angle or an unfavorable angle with 
marked deformity with or without involvement of other joints.  
38 C.F.R. § 4.71a, Diagnostic Code 5286 (2003) (effective 
prior to September 26, 2003).

The Board notes that in this case, the veteran is already in 
receipt of the maximum allowable rating of 40 percent 
disabling under the old criteria for severe limitation of 
lumbar motion and for severe lumbosacral strain.  See 
38 C.F.R. § 4.71a Diagnostic Codes 5292 and 5295 (in effect 
prior to September 26, 2003).  No other Diagnostic Codes 
which would afford potentially higher ratings under the 
criteria in effect prior to September 26, 2003 are shown to 
be applicable in this case as his service connected 
disability is limited to lumbar strain with no service-
connected intervertebral disc disease, fracture or any sort 
of ankylosis shown in any of the records or examination 
reports.  See 38 C.F.R. § 4.71a Diagnostic Codes 5285, 5286, 
5289 and 5295 (in effect prior to September 26, 2003).  As he 
is in receipt of the maximum allowable rating under the old 
criteria, the Board will now address the revised criteria.  

Under the revised criteria, the veteran's current 40 percent 
rating is contemplated by a forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine.  While the evidence does 
reflect his motions to be restricted severely, to be the 
equivalent of a flexion of 30 degrees or less, there is no 
evidence that the veteran has even a favorable ankylosis of 
the thoracolumbar spine, as none of the records or 
examination reports suggest the presence of ankylosis.  
Absent the evidence showing any ankylosis, the evidence is 
against a 50 percent or higher disability rating under the 
General Rating Formula, as there is no unfavorable ankylosis 
of the entire thoracolumbar spine, nor is there unfavorable 
ankylosis of the entire spine.  

In sum, the preponderance of the evidence is against a rating 
in excess of 40 percent disabling for the veteran's 
lumbosacral strain.

B.  Skin Disorder Factual Background and Analysis

The veteran filed his claim for an increased rating in 
September 1992.  Among the pertinent evidence received in 
conjunction with this claim are VA medical records dating 
back to the early 1990's.  In April 1991 he was seen for a 
fungus of the hands and feet with complaints of itching now 
that the weather was warm.  He had scale erythema in the 
distal feet interdigitally and the hand and was assessed with 
tinea pedis, chronic.  He was seen repeatedly in June and 
July 1991 with similar findings of scale and erythematic of 
the feet.  He also had involvement in the hands in June 1991 
with an improvement of the hands shown in July 1991.  He 
continued to be diagnosed with tinea pedis.  In October 1991 
he was assessed with hand eczema in addition to the tinea 
pedis, with findings that included pruitus of the hands and 
feet although the feet pruitus was slightly improved.  He 
continued to be treated for tinea pedis and hand eczema 
through 1992, although an April 1992 treatment note is noted 
to describe the condition as dermatophytosis.  In June 1992 
he was noted to have papules and pruitus affecting the hands 
and feet although the pruitus was better.  He was prescribed 
Carbine, TAC, mild soaps, moisturizer, Nizoral cream and was 
advised to keep his feet dry and clean.  In September 1992 
and December 1992 he had tinea pedis and hand eczema 
described as improved.  

Records from 1993 reflect continued treatment for tinea pedis 
with the feet still noted to be scaly and itching and the 
hand eczema still itching.  Consideration of a medication 
change was discussed for recalcitrant tinea pedis.  In 
September 1993 there was noted to be no improvement in the 
tinea pedis with Nizoral, and he was noted to have plaque, 
scale and maceration between his toes.  He indicated that his 
feet were worse and actually hurt.  His hands also showed 
mild scale and had improved some since last appointment.  

He continued through 1994 with problems from tinea pedis and 
hand eczema, with scale, plaque and hyperpruitus noted in the 
feet, and only mild scale and pruitus in the hands in a 
January 1994 record which also noted that he had no used 
medications for the past 3 months.  In May 1994 he reported 
chronic pain and soreness between all toes and fingers with 
complaints of increased stiffness and soreness, as well as a 
rash between his toes and in his groin, which was red and 
itching and he had swelling and itching.  He was noted to 
have a long history of dermatophytosis and had macerated web 
space but no infection or erythema.  He was assessed with 
tinea.  In June 1994 his symptoms of hand and foot pain were 
worsening.  The foot pain was  related to fungal infection 
and burning and he was noted to be using creams and powder 
antifungals and practicing foot care with improvement, 
although his fingers had proximal interphalangeal joint (PIP) 
pain and tender skin.  Physical examination revealed obvious 
fungal infection between toes and hand with a slight decrease 
of motion in the fingers.  There was no swelling of the hands 
and was assessed with fungal infection of the feet and 
painful hands.  He continued through the end of 1994 with 
records showing treatment in August 1994 for tinea pedis and 
hand eczema, with widespread fungus and itching noted on both 
feet, with some eczema noted on the hands.  An October 1994 
record indicated that tinea pedis was the same and hand 
eczema was improved.

Continued treatment for tinea pedis and hand eczema are shown 
in 1995 with symptoms in January 1995 said to not be improved 
in the feet, with findings of scale, maceration, and 
increased discharge between the toes and regarding his hands 
his itch was much improved.  In April 1995 his interdigital 
dermatitis again had lesions, plaques and macerations between 
his toes and he had a flare-up of hand eczema.  

The report of an August 1995 VA skin examination noted the 
veteran to give a history of a rash on his hands and feet in 
service.  He stated that he has been told he has fungal 
infection on his feet and that secondary to the maceration in 
between his toes and the severe itching, he is limited in his 
ability to walk and sometimes cannot wear shoes because of 
the soreness.  He has been treated with topical antifungals 
including Lotrimin for his feet and topical steroids 
including Triamcinolone for his hands.  He stated that he had 
been given an oral medication for treatment of his fungal 
infection of his feet but did not know its name.  The 
medications helped somewhat but did not cure the fungal 
infection.  He did not know how long he had been on them.  
Physical examination revealed the plantar aspect of both feet 
to have scaly plaques.  There were also white macerated areas 
in the interdigital areas of both feet.  He also had yellow 
dystrophic toenails.  On his hands there were only a few 
hyperpigmented areas but no scaly plaques were seen at this 
time.  The diagnosis included tinea pedis and onychomycosis 
refractive to therapy and hand eczema responding to therapy.

Treatment for skin complaints regarding the hands and feet 
continued in 1996 with a January 1996 record noting the 
presence of tinea pedis and tinea cruis with plaque and scale 
in the groin, buttocks hands and feet and a rash between the 
toes noted.  He was also noted to be out of medication.  In 
August 1996 he was seen for tinea pedis and tinea cruis with 
diffuse scale of both feet for several months and groin 
irritation with diffuse scale on both feet and some scale in 
the groin  

The veteran testified at an August 1996 Travel Board hearing 
that he treated at the VA about once or twice a month for his 
skin condition and was given medication.  He denied private 
treatment.  He indicated that exposure to water caused pain 
and itching of his hands and feet and also that the skin 
condition caused an odor which he noticed daily.  He 
described the condition as painful and blistering between his 
toes.  He indicated that he treated his condition with cream 
and powder.  He indicated that the condition was worse since 
his last VA examination of August 1995.  

The portion of a May 1997 VA general examination that 
addressed his service connected skin complaints revealed that 
the dermatophytosis of his feet caused pain and itching of 
his feet with oozing between his toes.  Physical examination 
revealed weeping and hypopigmentation between the toes, 
consistent with a dermatophyte infection.  He had tissues 
placed between the toes which absorbed drainage.  The rest of 
this examination addressed lumbar spine complaints and 
radicular symptoms.  

VA records from June 1997 through December 1997 revealed 
ongoing problems with tinea pedis and hand eczema.  Of note 
the December 1997 record noted complaints of itching of the 
feet and hands persisting, with some pain due to skin 
breakdown between the toes.  

A portion of a March 1998 VA back examination noted a chronic 
rash seen in and around the majority of his small toes and 
within the web space.  This reportedly stays chronically wet 
and was somewhat tender.  He was noted to use fungus cream on 
a regular basis on his feet.  Examination of the feet showed 
some evidence of chronic maceration without any evidence of 
acute cellulitis or purulence.  He had moderate tinea unguim 
and tinea pedis on both lower extremities.  He was assessed 
with tinea unguim and tinea pedis on both feet.  

Records from 1998 mostly address other problems but do 
include mention of complaints of tinea pedis in April 1998, 
with findings of maceration, scale and fissures between the 
4th and 5th toes and mild onychodistrophy of the left big toe.  

The veteran testified at an October 1998 Central Office 
hearing that his skin condition affects both his hands and 
feet and itches constantly, then blisters and oozes turning 
into sores.  He indicated that he takes an oral antibiotic as 
well as cream and powder.  He described the rash as beginning 
to spread upward on his feet to the tops of them.  Regarding 
his hands, he testified that the rash was on his fingers of 
both hands.  He also indicated that he also had the rash on 
his groin.  He denied that the rash went through periods of 
exacerbation and remission, but that it was mostly the same 
all the time.  He did indicate that water and heat made it 
worse. 

An August 1999 QTC examination noted the veteran to have a 
history of foot irritation and pruitus since the 1960's which 
recently spread to his groin and hand.  He was recently 
treated with oral medication.  Objective findings revealed 
his feet to have mild scaling of the plantar surface and 
maceration of the 4th web space.  There was subungual 
hyperkeratosis of multiple toenails.  His groin was with 
slightly erythematic.  His hands had resolving vesicles.  
Foot scraping was KOH positive.  The assessment was tinea 
pedis, tinea cruis and onychomycosis.  Mild hand dermatitis 
may be reaction.  Recommended treatment was Lamosil or 
Sporanox for 3 months.   

VA treatment records included some records showing chronic 
tinea from 1999 to 2002.  In April 1999 he was seen for tinea 
pedis and reported that the rash had spread to his legs.  
Physical examination showed both feet to be scaling with 
erythematous scaling plaque extending up to the ankles.  The 
assessment remained Tinea Pedis.  He was prescribed Nizoral 
cream and discontinued clotrimazole.  

In October 2001 the veteran was seen by dermatology for a 
history of tinea pedis since service which had recently 
worsened, and had fair control with Lamisil and Tolnaftate 
powder.  He was concerned that it was spreading to the top of 
his feet.  Physical examination revealed maceration and 
scaling between the toes and onychodystrophy.  He was 
assessed with tinea pedis and onychomycosis.  He was to 
continue using Lamisil cream and to change to a different 
antifungal if this stopped working.  He was to also increase 
the dosage of Tolfanate powder.  He would need to remain on 
this medication regimen indefinitely.

In July 2002 he continued to have chronic tinea waxing and 
waning in course.  It was said to improve then return.  His 
active medications included glove nitrate P-free, nonsterile 
which replaced latex powdered gloves, terbinafine, 
tolnaftate, trifluoperazine and Rabeprazole NA which replaced 
lasoprazile.  Also in July 2002 he complained of chronic 
tinea, waxing and waning course, and the doctor's review of 
the refill patterns suggested that the veteran may not be 
using his medications correctly or consistently.  He was 
prescribed Terbinafine cream, Tolnaftate powder and 
Trifluoperazine tablet.  

The report of a June 2003 VA QTC examination for his 
dermaphytosis condition of the feet and hands noted 
complaints of scarring and recurrent lesions of the hands and 
feet.  This has been going on since 1964.  He complained of 
constant itching in the interdigital webs of the toes of both 
feet.  He was treated several times with oral antifungal 
medications however this was not very helpful.  There was 
always a flare-up of oozing, crusting and itching between the 
toes.  Currently he was using a topical antifungal medication 
called Lamisil.  This was affecting his daily life in terms 
of discomfort and itching that bothered his hands and feet.  
His hands developed blisters and papular lesions in the 
dorsum of all his fingers.  This did not affect the webs of 
his fingers.  He also applied the same antifungal medications 
and it offered temporary relief and then flared up on and 
off.  He currently was not working because of low back pain.  
He was wheelchair bound.  There was no functional impairment 
nor time lost from work due to skin problems.  

Physical examination showed weeping whitish discolorations 
and lesions in between his toes.  There was also crusting.  
There was no disfigurement, ulceration or keloid.  There was 
no tissue loss.  There was tenderness on palpation.  On the 
hands there were a few papular lesions noted in the dorsum of 
all fingers.  There was no open lesion currently seen.  There 
was no disfigurement as well and no scars noted on his hands 
or feet.  There was no limitation of motion related to his 
skin problem.  The percentage of skin affected was 
approximately 1 percent of exposed and 1 percent of 
unexposed.  The skin problem was not associated with any 
systemic disease.  No diagnostic tests were done and color 
photographs were not taken because there was no significant 
disfigurement that would be seen on a photo.  The diagnoses 
included no evidence of scar on examination.  The formal 
diagnosis was onychomycosis and chronic fungal infection of 
both feet and hands.  There was subjective evidence of 
history that was related to the chronic persistent lesions in 
both hands and feet treated with antifungal medication, 
topical and oral.  There was an objective evidence of lesions 
related to fungal infections with whitish oozy weeping 
lesions in the interdigital webs of all toes.  There were 
also papular lesions noted on the dorsum of both hands.  
There was evidence of thickening and hypopigmentation of all 
toes with crusting related to fungal infection.

VA podiatry records from 2006 noted complaints in June and 
November 2006 of painful toenails especially in shoes, with 
physical findings of thickened, elongated, discolored and 
crumbly nails.  There were no open lesions or signs of 
infection and the assessment was distal subungual 
onychomycosis.  It was improving by November 2006.  

During the pendency of this appeal, regulatory changes 
amended the VA Rating Schedule, 38 C.F.R. Part 4, including 
the rating criteria applicable to skin disorders.  The 
revised regulations became effective on August 30, 2002.  See 
67 Fed. Reg. 45,590 - 45,599 (July 31, 2002).  Among numerous 
changes made to 38 C.F.R. 
§ 4.118 under the rating criteria effective on August 30, 
2002 were diagnostic codes specific to eczema (Diagnostic 
Code 7806), disfigurement of areas other than the head, face, 
or neck (Diagnostic Codes 7801 and 7802), and scars that are 
unstable or painful, or otherwise limit motion (Diagnostic 
Codes 7803, 7804, and 7805).  These revised rating criteria 
are codified in 38 C.F.R. § 4.118 (2007).

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court has stated that when 
the Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre-
dates or post-dates a pertinent change to VA's Rating 
Schedule.

Under the rating criteria in effect prior to August 30, 2002, 
the criteria for rating dermatophytosis is Diagnostic Code 
7813 and that condition is rated, by analogy, under the 
criteria for evaluating eczema.  A 10 percent rating is 
warranted for exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  For eczema with 
exudation or itching that is constant and there are extensive 
lesions or marked disfigurement, a 30 percent disability 
rating is assigned.  To warrant a 50 percent rating, 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations or exceptional repugnance must be 
shown.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (effective prior to August 30, 
2002).

Prior to August 30, 2002, scars, other than of the head, 
face, or neck and which are not the result of burns, were to 
be rated under Diagnostic Codes 7803 to 7805.  The veteran is 
already in receipt of the maximum allowable evaluation under 
Diagnostic Codes 7803 and 7804 (prior to August 30, 2002).  
Under Diagnostic Code 7805, other types of scars were to be 
rated based on limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (prior to August 30, 
2002).

Under the criteria effective August 30, 2002, a 10 percent 
rating is warranted for dermatitis or eczema where at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
are affected or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the past 
12 month period.  A 30 percent evaluation is warranted for 
dermatitis or eczema with 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12- month period.  A 60 
percent evaluation for dermatitis or eczema is warranted with 
more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.118; Diagnostic Code 7806 (2007).

As of August 30, 2002, scars, other than of the head, face, 
or neck, are to be rated under Diagnostic Codes 7801 to 7805.  
Under Diagnostic Code 7801, which governs scars, other than 
the head, face, or neck, that are deep or cause limited 
motion, a 20 percent evaluation is assignable when the area 
or areas exceed 12 square inches (77 square centimeters).  38 
C.F.R. § 4.118, Diagnostic Code 7801 (2006).  A 30 percent 
rating requires an area or areas exceeding 72 square inches 
(465 sq. cm.); while a 40 percent rating requires an area or 
areas exceeding 144 square inches (929 square centimeters).  
Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25 of this part.  A deep 
scar is one associated with underlying soft tissue damage.  
38 C.F.R. 
§ 4.118, Diagnostic Code 7801, Note (1), (2) (2007).

Under Diagnostic Code 7802, which governs scars other than 
the head, face, or neck, that are superficial and do not 
cause limited motion, a 10 percent evaluation is assignable 
for area or areas of 144 square inches (929 square 
centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2006).  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25 of this part.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note 
(1), (2) (2007).

The veteran is already in receipt of the maximum allowable 
evaluation under Diagnostic Codes 7803 and 7804 (2007).  
Under Diagnostic Code 7805, other types of scars will be 
rated based on limitation of function of affected part.  38 
C.F.R. 
§ 4.118, Diagnostic Code 7805 (2007).

Although papules, lesions, discolorations and scaling but not 
scarring have been noted in the treatment records as well as 
in VA examinations from the time the veteran filed his claim 
in 1992 through 2006, the Board will nonetheless consider 
whether a higher rating based on the criteria for scars is 
applicable for this skin condition.  None of these records or 
examinations prior to the June 2003 QTC examination specified 
the exact amount or percentage of area that was actually 
involved, other than to indicate that it was on the feet and 
hands, and on a few occasions involved the groin.  The June 
2003 QTC examination which addressed the hands and feet 
finally gave a percentage of skin affected that was 
approximately 1 percent of exposed and 1 percent of 
unexposed.  Thus the evidence does not reflect that a higher 
rating would be warranted under the current criteria for 
scarring which would allow for a rating in excess of 10 
percent disabling based on involvement of more than12 square 
inches (77 square centimeters).  See 38 U.S.C.A. §38 C.F.R. 
§ 4.118, Diagnostic Codes 7801, 7802, 7805 (2007).  Clearly 
the evidence primarily showing involvement of the hands and 
feet does not come close to approaching, much less exceeding 
the percentage needed for a 20 percent rating.   For the same 
reasons, this evidence would not meet the criteria for an 
increased rating in excess of 10 percent disabling under the 
criteria for scars in effect prior to August 30, 2002.  

Likewise the veteran's service connected skin disorder would 
not meet the criteria for a higher rating under the current 
criteria for eczema and dermatitis, which would allow a 30 
percent rating for dermatitis which involves either 20 to 40 
percent of the exposed areas affected or of the entire body.  
See 38 U.S.C.A. §38 C.F.R. § 4.118, Diagnostic Codes 7806 
(2007).  However the evidence does not reflect that the 
disease, which was mostly restricted to the hands and feet, 
required systemic therapy such as corticosteroids for a 
duration of six weeks or more, with only brief mention made 
of cortisone treatment and no clear indication as to the 
duration of its use.  Although he is on a constant medication 
regimen, the medications prescribed are shown to be 
antifungals, not corticosteroids.  

Thus, the preponderance of the evidence does not reflect that 
the veteran's service-connected dermatophytosis warrants a 
rating in excess of 10 percent under the current criteria for 
eczema and dermatitis.  Likewise the evidence fails to 
reflect that the skin disorder which the evidence reveals has 
periods of improvements and flare-ups, with flare-ups 
coinciding when he stops medication, is manifested by 
exudation or itching that is constant and there are extensive 
lesions or marked disfigurement.  Thus a higher rating would 
not be warranted under the criteria for eczema prior to 
August 30, 2002.  

Based on the foregoing the preponderance of the evidence is 
against an increased rating for the service-connected 
dermatophytosis of the hands and feet.

III. Extraschedular Consideration

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2007).  In this case, the evidence fails to 
show the veteran to be unemployable or to have had frequent 
hospitalizations due to either his service-connected back or 
skin condition.

Further, the Board notes that the Court, in Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  In reaching this 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that timeframe.  
38 U.S.C. § 5110.  Accordingly, the relevant temporal focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  However, the Board finds that the 
medical evidence demonstrates consistently and throughout 
that, over the relevant appeals period, the veteran meets the 
criteria for a 40 percent disability rating and a 10 percent 
disability rating for his service-connected lumbosacral 
strain and dermatophytosis, respectively.  Therefore, the 
assignment of staged evaluations in this case is not 
necessary.


ORDER

A rating in excess of 40 percent disabling for a lumbosacral 
strain is denied.

A rating in excess of 20 percent disabling for 
dermatophytosis of the hands and feet is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


